MADDOX, Justice
(concurring specially).
I concur completely that mandamus should not be granted in this case, and I agree with the principles of law stated in the opinion, but I file this special concurrence because it appears that these claims may involve the right of an employee covered under Workmen’s Compensation to sue a third party which the legislature has immunized against suits; if these claims do involve suits against parties the legislature has immunized, no cause of action would exist. See my dissents in Beasley v. MacDonald Engineering Company, 287 Ala. 189, 249 So.2d 844 (1971), and Grantham v. Denke, 359 So.2d 785 (Ala.1978).
TORBERT, C. J., concurs.